 Case: 5:17-cv-00338-KKC Doc #: 29 Filed: 07/26/19 Page: 1 of 10 - Page ID#: 379




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                     LEXINGTON DIVISION

TIMOTHY ROBINSON, on behalf of T.R., a
Minor,

       PLAINTIFF
                                                              CIVIL ACTION NO. 5:17-cv-0338-KKC
v.

ELI LILLY AND COMPANY,

DEFENDANT




 MOTION FOR PROTECTIVE ORDER AND MEMORANDUM OF LAW IN SUPPORT

                  Pursuant to Federal Rule of Civil Procedure 26(c)(1)(A), Defendant Eli Lilly and

Company (“Lilly”) hereby moves this Court for the entry of a protective order barring the

noticed depositions of two additional Lilly employees (Jim Krull, Pharm. D. and a designee from

the Pregnancy and Teratogenicity Safety Committee (PTSC)). Dr. Timothy Garnett, Lilly’s

Chief Medical Officer, was already deposed as a Rule 30(b)(6) witness on June 24, 2019.

I.     INTRODUCTION

                  In this product liability action, the Court limited the initial phase of discovery to

the issue of general causation and related expert discovery. 1 This phased approach to discovery

requires Plaintiff, in the first instance, to show through admissible expert testimony that Prozac is

capable of causing aortic stenosis or similar cardiac defects. The depositions of the two Lilly

employees are irrelevant to this inquiry. Lilly asks the Court to enter a protective order barring



       1
           Nov. 5, 2018 Scheduling Order at 2, Dkt. No. 20.
 Case: 5:17-cv-00338-KKC Doc #: 29 Filed: 07/26/19 Page: 2 of 10 - Page ID#: 380




the noticed depositions from going forward. If this case progresses to the next phase of

discovery, Lilly has no objection to producing Dr. Krull at that time.

II.      FACTUAL BACKGROUND

         A.          The Court’s Scheduling Order Limited Discovery During Phase 1 to General
                     Causation

                     On November 5, 2018, the Court entered a Scheduling Order initially focusing on

“whether in utero exposure to Prozac can cause aortic stenosis or similar cardiac malfunctions,”

with other Plaintiff-specific discovery, including liability discovery related to Plaintiff’s failure

to warn claims, to follow, if appropriate. 2 The Court reasoned that “if the Plaintiff is unable to

establish general causation, then the parties will not be required to undergo the time and expense

of further discovery and litigation.” 3 The Court’s scheduling order, as initially entered and as

amended on March 19, 2019, makes clear that the general causation phase of this litigation is for

expert discovery, setting deadlines for the exchange of expert reports (which the parties have

completed), expert depositions, and Daubert motions. 4 The schedule does not provide for any

depositions of Lilly employees.

                     Plaintiff’s discovery efforts go well beyond the topic of general causation, seeking

discovery from company witnesses on topics such as notice, failure to warn and failure to

investigate, which are relevant only if the case progresses to the liability phase. 5



         2
             Nov. 5, 2018 Scheduling Order at 1-2, Dkt. No. 20.
         3
             Id. at 2.
         4
             See id. at 2-3; Mar. 19, 2019 Scheduling Order, Dkt. No. 27.
         5
           Dr. Sadler cites only two documents produced by Lilly in his lengthy report, one of which was the FDA-
approved package insert for Prozac. The other is a disproportionality analysis performed by Lilly. Lilly will
demonstrate in its Daubert motion that this analysis and the other available data do not support a finding of general
causation.


                                                          -2-
 Case: 5:17-cv-00338-KKC Doc #: 29 Filed: 07/26/19 Page: 3 of 10 - Page ID#: 381




        B.         Plaintiff Has Already Been Provided Discovery Well Beyond What is Needed
                   for Phase 1

                   Lilly has already provided Plaintiff with significant discovery. First, Lilly

produced more than two million pages of documents from its regulatory and company files that

address the safety of Prozac. Second, Lilly produced its expert reports outlining its expert

position on general causation and the materials in support of each opinion. Plaintiff then sought

a Rule 30(b)(6) deposition of Lilly’s Chief Medical Officer, Dr. Timothy Garnett, to testify

regarding “(1) Lilly’s evaluation of clinical data, including adverse event reports, epidemiology

studies, and clinical trials, relevant to Prozac and aortic stenosis and related cardiac defects and

(2) Lilly’s pharmacovigilance practices and procedures.” 6 Although skeptical that this

deposition was appropriate to general causation, Lilly nonetheless produced Dr. Garnett for

deposition.

                   Plaintiff’s counsel, however, spent the bulk of the deposition on topics wholly

irrelevant to general causation, venturing far beyond the bounds of the topics on which Dr.

Garnett was designated to testify. For example, Plaintiff’s counsel spent considerable time

asking about Lilly’s allegedly insufficient investigation into a potential risk of cardiac defects,

which bears on liability, not general causation. 7 He spent very little time asking about the

studies and analyses that Lilly conducted or other actual data -- which arguably could have some

bearing on general causation. He also veered into other irrelevant topics, such as Lilly’s

marketing materials and other communications with physicians regarding Prozac, 8 and Lilly’s

        6
          See Emails between A. Kantra and M.M. Spence, counsel for Lilly, and A. Davis, counsel for Plaintiff,
dated Apr. 30, 2019 to May 20, 2019, attached as Ex. 1.

        7
          See Tr. of Dep. of Dr. Timothy Garnett (“Garnett Tr.”) at 60:17-78:25, 88:20-95:16, 102:5-17, 104:1-
109:1, June 24, 2019, attached as Ex. 2.
        8
            See id. at 32:5-35:6, 52:19-53:19, 79:4-88:19


                                                            -3-
 Case: 5:17-cv-00338-KKC Doc #: 29 Filed: 07/26/19 Page: 4 of 10 - Page ID#: 382




interactions with regulators. 9 Ultimately, however, Dr. Garnett was able to explain Lilly’s

evaluation of causation, which is that there is a potential risk of birth defects associated with in

utero exposure to Prozac, but that causation has not been established. 10

         C.          Additional Requested Depositions Are Not Relevant to Phase 1

                     On July 19, 2019, Plaintiff noticed the depositions of Dr. James Krull, a

surveillance scientist at Lilly who worked on Prozac for a number of years, and also noticed the

chair of Lilly’s PTSC, whom Dr. Garnett had mentioned during his deposition. 11 Dr. Krull has

knowledge of Lilly’s evaluations of Prozac and cardiac birth defects over the years. This

information may be relevant to the types of information that Lilly evaluated (i.e., an alleged

failure to warn), but is irrelevant to the threshold issue of whether Prozac is capable of causing

aortic stenosis or similar cardiac malfunctions.

                     With respect to the PTSC, Dr. Garnett explained in his deposition that this was an

ad hoc committee that provided expertise to different product teams as needed, and that, to his

knowledge, the PTSC had met once in 2007 to discuss data on Prozac and birth defects. 12 Dr.

Garnett was unsure whether it had discussed Prozac on any other occasion. 13 Counsel for Lilly

subsequently confirmed that the committee did not, and informed Plaintiff accordingly. 14 The

attached minutes of that meeting from 12 years ago confirm that the PTSC listened to


         9
             See id. at 95:21-106:7, 110:10-115:12.
         10
              See id. at 115:13-118:17.
         11
           See Email from A. Davis, counsel for Plaintiff, to A. Kantra, counsel for Lilly, dated July 19, 2019,
attached as Ex. 3.
         12
              See Garnett Tr. at 126:4-131:1.
         13
              See id. at 129:3-8.
         14
            See Email from A. Kantra, counsel for Lilly, to A. Davis, counsel for Plaintiff, dated July 23, 2019,
attached as Ex. 3.


                                                         -4-
 Case: 5:17-cv-00338-KKC Doc #: 29 Filed: 07/26/19 Page: 5 of 10 - Page ID#: 383




presentations of information reported in two recently published studies that evaluated the risk of

birth defects in pregnant women treated with selective serotonin reuptake inhibitors (SSRIs) and

a related editorial and in abstracts presented in the Birth Defects Research section of the 2007

Teratology Society Meeting. 15 The PTSC did not make a determination relevant to general

causation, and plaintiffs’ expert certainly has access to the studies to evaluate the issue.

                    Lilly informed Plaintiff that it would not be producing these witnesses, and the

parties agreed that Lilly would seek a protective order, having exhausted meet and confer

efforts. 16

III.     ARGUMENT

                    A district court may “‘protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense’ by issuing a protective order ‘forbidding . . . discovery’

if the court has ‘good cause.’” See Graves v. Bowles, 419 Fed. Appx. 640, 645 (6th Cir. 2011)

(citing Fed. R. Civ. P. 26(c)(1)(A). “[A] showing of irrelevancy of proposed discovery can

satisfy the ‘good cause’ requirement of Rule 26(c).” Anwar v. Dow Chem. Co., 876 F.3d 841,

854 (6th Cir. 2017) (further stating that “a plaintiff may not be permitted to ‘go fishing’” with

depositions). A protective order prohibiting the noticed depositions of Dr. Krull and a

representative of the PTSC is warranted here because the depositions are unnecessary and

inappropriate in this general causation phase of discovery. They can serve no purpose other than

to harass and burden Lilly and its employees.

                    This Court’s scheduling orders make clear that expert discovery is the appropriate

focus during this phase of discovery. This is for good reason. Under Kentucky law, which

         15
              See PTSC Meeting Minutes, Aug. 23, 2007, attached as Exhibit 4.
         16
            See Emails between A. Davis, counsel for Plaintiff, and A. Kantra, counsel for Lilly, dated July 3, 2019
to July 23, 2019, attached as Ex. 3.


                                                         -5-
Case: 5:17-cv-00338-KKC Doc #: 29 Filed: 07/26/19 Page: 6 of 10 - Page ID#: 384




applies to this action, general causation is an issue that must be proved by expert testimony. See,

e.g., Hans v. Matrixx Initiatives, Inc., No. 3:04-CV-540, 2007 U.S. Dist. LEXIS 66105, at *10

(W.D. Ky. Sep. 5, 2007) (“personal injury cases arising out of exposure to drugs involve

complex questions of medical causation beyond the understanding of a lay person, and these

require expert testimony on causation issues”) (citing McClain v. Metabolife Int'l, Inc., 401 F.3d

1233, 1239 (11th Cir. 2005); In re Baycol Prods. Litig., 321 F.Supp.2d 1118, 1126 (D. Minn.

2004)); see also In re Mirena IUD Prods. Liab. Litig., 202 F. Supp. 3d 304, 320 (S.D.N.Y. 2016)

(holding that the alleged admissions of a party were not a substitute for expert testimony to

establish causation), affirmed on other grounds, 713 Fed. Appx. 11, 16 (2d Cir. 2017).

                    Allowing the deposition of Dr. Krull at this point would undermine the purpose

of phased discovery, which is to determine whether Plaintiff has sufficient admissible expert

evidence on causation to proceed with his case. 17 Plaintiff’s general causation expert, Dr.

Thomas Sadler, has already submitted his expert report, without identifying any need for

depositions of company witnesses or any other additional discovery from Lilly to reach his

opinions. At most, the testimony of Lilly’s witnesses may ultimately become relevant if the

liability phase is reached but is irrelevant to whether there is adequate evidence of general

causation, which is a scientific inquiry this phase of discovery is designed to test. See Mirena,

202 F. Supp. 3d at 304 (a party’s admissions do “not serve the purpose of expert testimony:

providing the jury with a scientific, non-speculative basis to assess general causation. It is hard to

imagine a case where Plaintiffs’ counsel could not find an expert who could make the point

using a reliable methodology, yet a patchwork of snippets of Defendants’ employees’ statements

would do the trick.”)


       17
            See Nov. 5, 2018 Scheduling Order at 2, Dkt. No. 20.


                                                        -6-
Case: 5:17-cv-00338-KKC Doc #: 29 Filed: 07/26/19 Page: 7 of 10 - Page ID#: 385




                  With respect to the “PTSC witness,” Lilly has explained to Plaintiff that this

committee has discussed Prozac and birth defects only once. The substance of this discussion is

evident in the meeting minutes, which Lilly has already produced to Plaintiff. 18 Those minutes

establish that the PTSC did not make a determination relevant to general causation and

concluded that ongoing surveillance of the literature should continue. Plaintiff has not identified

what other information relevant to general causation he expects to obtain from deposing a

member of the PTSC about this one meeting minute. A protective order is therefore appropriate

in order to avoid the time and expense that the depositions of Dr. Krull and the PTSC witness

would entail. If Plaintiff’s expert survives Lilly’s intended Daubert challenge, Lilly recognizes

that there may be a valid basis for Plaintiff to take one or both of these depositions in the second

phase of discovery.

                  Finally, it is not appropriate for Plaintiff to question Lilly fact witnesses on this

topic of general causation, even if that is his intent. First, Plaintiff has already questioned a Lilly

Rule 30(b)(6) witness – its Chief Medical Officer – on this topic, and plaintiffs have testimony as

to the issue. Second, the topic should be directed to Lilly’s experts. Even Rule 30(b)(6)

witnesses, while issuing testimony that is binding on the company, are still fact witnesses, and

are limited to testifying as to facts known by the company, not the company’s legal positions or

ultimate issues in the litigation. See Brooks v. Caterpillar Glob. Mining Am., LLC, No. 4:14-cv-

00022-JHM, 2016 U.S. Dist. LEXIS 127975, at *15 (W.D. Ky. Sept. 19, 2016) (“a lay witness

cannot testify as to legal conclusions, and such questions exceed the permissible scope of a

30(b)(6) deposition”); Babcock Power, Inc. v. Kapsalis, No. 3:13-CV-717-CRS-CHL, 2016 U.S.

Dist. LEXIS 158370, at *6 (W.D. Ky. Nov. 14, 2016) (a “Rule 30(b)(6) deponent(s) is not


       18
            See PTSC Meeting Minutes, Aug. 23, 2007, attached as Exhibit 4.


                                                       -7-
 Case: 5:17-cv-00338-KKC Doc #: 29 Filed: 07/26/19 Page: 8 of 10 - Page ID#: 386




required to give expert testimony”); T&H Landscaping, LLC. v. Colo. Structures Inc., No. 06-cv-

00891-REB-MEH, 2007 U.S. Dist. LEXIS 63495, at *4 (D. Colo. Aug. 28, 2007) (the purpose of

a 30(b)(6) deposition is to “to obtain factual information,” not a party’s “legal positions and

arguments”). Plaintiff has opted to delay taking Lilly’s expert witnesses’ depositions until after

the issues with the fact witness depositions are resolved. 19 Therefore, Lilly reserves the right to

object to expert depositions that Plaintiff seeks to take after the deadline for taking expert

depositions expires.

IV.      CONCLUSION

                  For all of the foregoing reasons, the Court should enter a protective order

preventing Plaintiff from deposing Dr. Krull and a Rule 30(b)(6) witness on the PTSC, and

providing Lilly with all other appropriate relief.




         19
           See Email from A. Davis, counsel for Plaintiff, to A. Kantra, counsel for Lilly, dated July 19, 2019,
attached as Ex. 3.


                                                         -8-
Case: 5:17-cv-00338-KKC Doc #: 29 Filed: 07/26/19 Page: 9 of 10 - Page ID#: 387




Dated: July 26
            __, 2019                        Respectfully submitted,

                                            /s/ Carol Dan Browning
                                            Carol Dan Browning
                                            Stites & Harbison
                                            400 W. Market Street, Suite 1800
                                            Louisville, KY 40202-3352
                                            cbrowning@stites.com
                                            502-681-0516

                                            Andrew Kantra
                                            Admitted Pro Hac Vice
                                            Pepper Hamilton LLP
                                            Eighteenth and Arch Streets
                                            3000 Two Logan Square
                                            Philadelphia, PA 19103-2799
                                            kantraa@pepperlaw.com
                                            (215) 981-4000

                                            Attorneys for Defendant Eli Lilly

                                            and Company




                                      -9-
Case: 5:17-cv-00338-KKC Doc #: 29 Filed: 07/26/19 Page: 10 of 10 - Page ID#: 388




                                CERTIFICATE OF SERVICE

               I, Carol Dan Browning, hereby certify that on this 26
                                                                  __ day of July, 2019, pursuant

to the Federal Rules of Civil Procedure, I did cause to have a true and correct copy of the

foregoing Motion for Protective Order served via ECF upon Plaintiff’s counsel as follows:



           Alex C. Davis
           Jones Ward PLC
           The Pointe
           1205 E Washington Street, Suite 111
           Louisville, Kentucky 40206


               alex@jonesward.com



                                                      /s/ Carol Dan Browning
                                                      Carol Dan Browning

Dated: July 26
            __, 2019




                                               -10-
                                                                                       Jul 25, 19, 5:01 PM
